DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Subspecies 1.b. and Subspecies 2.a. in the reply filed on 20 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the examiner.  This is not found persuasive because a search of the elected invention did not result in prior art pertaining to the non-elected subspecies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 7, 9 – 17, and 19 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12, the claims recite “a pressure measuring element in electronic communication with the pressure sensing element”. The disclosure makes clear the “pressure measuring element” converts pressure into an electronic signal [0027] of the filed specification. The disclosure also states the “pressure sensing element” (202) comprises an outer substrate (206), microfluidic channel (208), and ball (216) [0031 – 0035]. There is no disclosure of any electronic components in the “pressure sensing element”. As such, it is unclear as to what electronic communication is occurring between the “pressure measuring element” and the “pressure sensing element”, thus rendering the claim indefinite.
Regarding Claims 1 and 11, the claim recites “in a micrometer range”. It is unclear as to what a “micrometer range” is, thus rendering the claim indefinite. Does it mean 1 micrometer and lower? Any length measurement can be expressed as a micrometer e.g. 1 mm is 1000 micrometers. Is 1000 micrometers in a micrometer range?
Claims dependent upon a rejected claim are therefore rejected as well.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7, 9 – 17, and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0370795), in view of Marashige et al. (US 2009/0266170).
Regarding Claim 1, as best understood, Jones discloses a pressure sensing component, in at least Figures 1 and 2, comprising: a pressure sensing element (110, 130) defining a channel (channels bounded by 110, 130 e.g. 120, 180) containing a pressure transfer fluid (oil) [0032] configured to absorb a pressure of a media applied to the pressure sensing element [0037, 0040]; and a pressure measuring element (140) in electronic communication with the pressure sensing element (Figure 2), wherein the pressure measuring element is configured to convert the pressure of the media absorbed by the pressure sensing element into a measurable electrical signal [0040 – 0042].
Jones does disclose the dimensions of the device can be altered to according to application [0026] fails to disclose the channel is microfluidic, wherein at least one dimension of the microfluidic channel is in a micrometer range.
Marashige teaches a channel (122) is microfluidic, wherein at least one dimension of the microfluidic channel is in a micrometer range [0006].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Jones’ dimensions according to application, including where the channel is microfluidic, wherein at least one dimension of the microfluidic channel is in a micrometer range for the benefit of utilizing the pressure sensor in miniaturized form as a micro pressure sensor, as taught by Marashige [0006].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to make smaller Jones sensor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modification would have been obvious for the benefit of altering the dimensions of the device according to required application, as taught by Jones [0026], e.g. as a MEMS device.
Regarding Claim 2, Jones discloses the pressure measuring element is isolate from the pressure sensing element (via the oil) [0032].
Regarding Claim 3, Jones discloses the pressure measuring element comprises a sensor (149) [0038] in electronic communication with a printed circuit board assembly  [0040, 0042].
Regarding Claim 4, Jones discloses in response to receiving a control signal (current applied to sensing element 149) [0061], generate a pressure indication corresponding with the measurable electrical signal (output related to a degree of deflection) [0061], and transmit the pressure indication to a component in electronic communication with the pressure sensing component [0061, 0062].
The combination fails to expressly disclose the component is a controller.
Examiner takes Official Notice it is common knowledge in the art to transmit pressure indications to a controller.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to have the component be a controller for the benefit of recording measured pressure values and affecting changes in the system in which the pressure sensor is mounted according to the measured pressure values.
Regarding Claim 5, Jones discloses the sensor comprises a sense die (143).
Regarding Claim 6, the combination fails to expressly disclose a volume of the pressure transfer fluid channel is between 6mm3 and 18 mm3.
Jones does disclose the dimensions of the device can be altered to according to application [0026].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by modifying the volume of the pressure transfer fluid channel, including a volume of between 6mm3 and 18 mm3 for the benefit of selecting a size of the device according to the application, as taught by Jones [0026], including utilizing the pressure sensor in miniaturized form as a micro pressure sensor, as taught by Marashige [0006].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to make smaller Jones sensor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modification would have been obvious for the benefit of altering the dimensions of the device according to required application, as taught by Jones [0026], e.g. as a MEMS device.
Regarding Claim 7, Jones discloses the pressure transfer fluid comprises silicon oil [0056]
Regarding Claim 9, Jones discloses the channel is hermetically sealed (via 190) (furthermore, this is inherent for the pressure device to function as a non-hermetically sealed channel would result in incorrect readings of the sensor as the pressure transmitted to the diaphragm would not be entirely directed to the sensor), where the channel being microfluidic is rendered obvious according to the rejection of Claim 1 above.
Regarding Claim 10, Jones discloses the channel defines a cavity (120).
The combination fails to expressly disclose the microfluidic channel defines a cavity comprising a depth between 50 – 60 microns.
Jones does disclose the dimensions of the device can be altered to according to application [0026].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by modifying cavity of the microfluidic channel of the combination, including a depth of the cavity being between 50 – 60 microns for the benefit of selecting a size of the device according to the application, as taught by Jones [0026], including utilizing the pressure sensor in miniaturized form as a micro pressure sensor, as taught by Marashige [0006].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to make smaller Jones sensor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modification would have been obvious for the benefit of altering the dimensions of the device according to required application, as taught by Jones [0026], e.g. as a MEMS device.
Regarding Claim 11, Jones discloses a method for detecting a pressure of a media by a pressure sensing component (Figures 1, 2) comprising a channel (channels bounded by 110, 130 e.g. 120, 180) containing a pressure transfer fluid (oil) [0032], the method comprising: absorbing, by the pressure sensing component, a pressure of a media [0032, 0037, 0040]; and converting, by the pressure sensing component, the pressure of the media into a measurable electrical signal [0040 – 0042].
Jones does disclose the dimensions of the device can be altered to according to application [0026] fails to disclose the channel is microfluidic, wherein at least one dimension of the microfluidic channel is in a micrometer range.
Marashige teaches a channel (122) is microfluidic, wherein at least one dimension of the microfluidic channel is in a micrometer range [0006].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Jones’ dimensions according to application, including where the channel is microfluidic, wherein at least one dimension of the microfluidic channel is in a micrometer range for the benefit of utilizing the pressure sensor in miniaturized form as a micro pressure sensor, as taught by Marashige [0006].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to make smaller Jones sensor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modification would have been obvious for the benefit of altering the dimensions of the device according to required application, as taught by Jones [0026], e.g. as a MEMS device.
Regarding Claim 12, Jones discloses the pressure sensing component comprises: a pressure sensing element (110, 130) defining the channel which is configured to absorb the pressure of the media [0037, 0040], and a pressure measuring element (140) in electronic communication with the pressure sensing element (Figure 2) configured to convert the pressure of the media into the measurable electrical signa [0040 – 0042], and wherein the pressure measuring element is isolated from the pressure sensing element (via the oil) [0032], where the channel being microfluidic is rendered obvious according to the rejection of Claim 11 above.
Regarding Claim 13, Jones discloses the pressure measuring element comprises a sensor (149) [0038] in electronic communication with a printed circuit board assembly  [0040, 0042].
Regarding Claim 14, Jones discloses in response to receiving a control signal (current applied to sensing element 149) [0061], generating a pressure indication corresponding with the measurable electrical signal (output related to a degree of deflection) [0061], and transmitting the pressure indication to a component in electronic communication with the pressure sensing component [0061, 0062].
The combination fails to expressly disclose the component is a controller.
Examiner takes Official Notice it is common knowledge in the art to transmit pressure indications to a controller.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to have the component be a controller for the benefit of recording measured pressure values and affecting changes in the system in which the pressure sensor is mounted according to the measured pressure values.
Regarding Claim 15, Jones discloses the sensor comprises a sense die (143).
Regarding Claim 16, the combination fails to expressly disclose a volume of the pressure transfer fluid channel is between 6mm3 and 18 mm3.
Jones does disclose the dimensions of the device can be altered to according to application [0026].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by modifying the volume of the pressure transfer fluid channel, including a volume of between 6mm3 and 18 mm3 for the benefit of selecting a size of the device according to the application, as taught by Jones [0026], including utilizing the pressure sensor in miniaturized form as a micro pressure sensor, as taught by Marashige [0006].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to make smaller Jones sensor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modification would have been obvious for the benefit of altering the dimensions of the device according to required application, as taught by Jones [0026], e.g. as a MEMS device.
Regarding Claim 17, Jones discloses the pressure transfer fluid comprises silicon oil [0056]
Regarding Claim 19, Jones discloses the channel is hermetically sealed (via 190) (furthermore, this is inherent for the pressure device to function as a non-hermetically sealed channel would result in incorrect readings of the sensor as the pressure transmitted to the diaphragm would not be entirely directed to the sensor), where the channel being microfluidic is rendered obvious according to the rejection of Claim 11 above.
Regarding Claim 20, Jones discloses the channel defines a cavity (120).
The combination fails to expressly disclose the microfluidic channel defines a cavity comprising a depth between 50 – 60 microns.
Jones does disclose the dimensions of the device can be altered to according to application [0026].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by modifying cavity of the microfluidic channel of the combination, including a depth of the cavity being between 50 – 60 microns for the benefit of selecting a size of the device according to the application, as taught by Jones [0026], including utilizing the pressure sensor in miniaturized form as a micro pressure sensor, as taught by Marashige [0006].
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to make smaller Jones sensor, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modification would have been obvious for the benefit of altering the dimensions of the device according to required application, as taught by Jones [0026], e.g. as a MEMS device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856